9 N.Y.3d 1019 (2008)
NYC GOETZ REALTY CORP., Respondent,
v.
MARTHA GRAHAM CENTER OF CONTEMPORARY DANCE, Appellant.
MARTHA GRAHAM CENTER OF CONTEMPORARY DANCE, Counterclaim Plaintiff-Appellant,
v.
NYC GOETZ REALTY CORP., Counterclaim Defendant-Respondent, et al., Counterclaim Defendant.
Court of Appeals of the State of New York.
Submitted November 26, 2007.
Decided January 10, 2008.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.